             Case 5:18-cv-00530 Document 33 Filed 05/16/19 Page 1 of 1 PageID #: 285

                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Beckley
Date: 5/16/2019                                                                Case Number 5:18-cv-00530
Case Style: Davis vs. United States
Type of hearing Settlement Hearing
Before the honorable: 2516-Berger
Court Reporter Lisa Cook                                                       Courtroom Deputy Kierstin Tudor
Attorney(s) for the Plaintiff or Government Bruce Stanley


Attorney(s) for the Defendant(s) Fred Westfall


Law Clerk Fernando Kirkman                                                     Probation Officer
                                                           Trial Time




                                                     Non-Trial Time
Other non-evidentiary hearing. Type: Settlement Hearing



                                                          Court Time
3:35 pm to 3:49 pm
Total Court Time: 0 Hours 14 Minutes Non-Trial Time/Uncontested Time


                                                       Courtroom Notes
Scheduled Start 3:30 p.m.
Actual Start 3:35 p.m.

Counsel note appearances on the record.
Parties present for a settlement hearing.
Mr. Stanley summarizes the proposed settlement.
Plaintiff calls CAROLYN DIANA DAVIS; oath given.
Direct by Mr. Stanley.
Court finds proposed settlement to be fair and reasonable.
Court approves fees and expenses.
Court recessed at 3:49 p.m.
